KEHOE, Judge.
Appellants, defendants below, bring this interlocutory appeal from an order dated May 10, 1977, entered by the trial court denying their motion to dismiss for improper venue. We are of the opinion that appellants’ motion to dismiss for improper venue should be treated as a motion to transfer and that the trial court improperly denied the motion. See Barr v. Barr, 343 So.2d 1326 (Fla. 3d DCA 1977); Winter v. Curtis, 311 So.2d 815 (Fla. 3d DCA 1975); Allen v. Summers, 273 So.2d 13 (Fla. 3d DCA 1973); and Sections 47.011 and 47.051, Florida Statutes (1973).
Therefore, the order appealed is reversed and, pursuant to Fla.R.Civ.Pro. 1.060, appellees may select the county to which the action is to be transferred; but if no such selection is made, the matter shall be determined by the trial court.
Reversed.